Decree of the Surrogate’s Court of Richmond county allowing the claims of respondents against the estate of Williamson Kouwenhoven, deceased executor of the estate of Abby Kouwenhoven, unanimously affirmed, with costs to respondents, payable out of the estate of Williamson Kouwenhoven. The evidence was sufficient to establish negligence on the part of the deceased executor in surrendering the entire control and management of the estate to an attorney, by whom a portion of the assets was converted. The theory of fraud adopted in the affidavits submitted by the claimants in support of their claims does not preclude a recovery on the theory of negligence, in view of the absence of statutory requirement for formal pleadings (Surr. Ct. Act, § § 207-211), the facts having been alleged in sufficient detail to put the appellants on notice as to the nature of the claims. The negligence established was of such a character as to render the deceased executor responsible for the loss. (Earle v. Earle, 93 N. Y. 104.) Present — Hagarty, Davis, Johnston, Taylor and Close, JJ.